RX FUNDS TRUST (formerly the American Independence Funds Trust II) (THE “TRUST”) SUPPLEMENT DATED JULY 16, 2015 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED MARCH 1, 2015 LAFFER DIVIDEND GROWTH FUND (TICKER SYMBOL: LDGIX, LDGAX, LDGCX) (the “Fund”) This Supplement supersedes and replaces in their entirety all prior Supplements to the Prospectus and Statement of Additional Information (“SAI”), each dated March 1, 2015. This supplement to the Prospectus and SAI, each dated March 1, 2015, updates certain information with respect to the American Independence Laffer Dividend Growth Fund. 1.
